Citation Nr: 0725490	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-389 68A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to July 
1993.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Cleveland, 
Ohio.  

The veteran, through his accredited representative, notified 
the Board that he wished to apply for service connection for 
a schizoaffective disorder.  This issue has not been 
developed or adjudicated by the RO and is referred back to 
the RO for such action.  


FINDINGS OF FACT

By notice received on July 13, 2007, prior to the 
promulgation of a Board decision on the appeal, VA received 
notification from the appellant, through his representative, 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In July 2007, the veteran, through his accredited 
representative, sent a letter to the VA stating that he was 
withdrawing his request for a hearing.  He further stated 
that he was not interested in the appeal involving service 
connection for PTSD but was instead only concerned about the 
issue of entitlement to service connection for a 
schizoaffective disorder - a claim that had not yet been 
adjudicated.  It is apparent to the Board that the veteran 
has withdrawn his appeal prior to the Board issuing a 
decision on the merits of his claim.  As the appellant has 
withdrawn this appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appellate 
issue and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


